DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In response to Applicant’s claims filed on March 16, 2020, claims 1-27 are now pending for examination in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linner et al. (US Pub. No. 20120239761).

As to claim 1, Linner et al. teaches a method of electronic messaging, the method comprising: 
receiving, at an application server from a client device, user information including textual content, location information related to the client device, client identification information, and client service information (“A text message is analyzed to generate a linked message including selected words or phrases in the text message linked with content relevant to the context of the 
applying, at the application server, the received user information to one or more databases to determine one or more search results, wherein the one or more databases include contextually relevant information to the user information, and wherein the one or more databases are stored within the application server (“The selected linked content may be any content that is relevant to the conversation and the linked word. Linked content may include, for example, search engine results, news articles, listings for local restaurants, shopping malls, or movie theaters, reviews of movies, weather conditions or forecasts, images, or maps, See Paragraph 70”);
transmitting, to the client device, the search results,
wherein each search result includes at least one link pointing to information relevant to the received user information,

wherein the client device displays an indication for each word or phrase from the textual content with associated search results from the search results, and 
wherein the client device displays a supplemental user interface for each of the associated search results including one or more selectable indications corresponding to the associated search result results, and 
wherein for each of the one or more selected indications from one or more selectable indications, the associated search results are combined with the textual content and sent to a reader (“The selected linked content may be any content that is relevant to the conversation and the 

	As to claim 2, Linner et al. teaches the method further comprising: 
storing, at the application server in a results database, the one or more search results and the user information (“a process for using the processing server 120 of FIG. 1 to add linked content to a text message”, See Paragraph 98 and “data analysis module 206 can generate aggregate data based on the notifications from multiple users of the system 100 and store the data in the analysis database 208,” See Paragraph 44). 

	As to claim 3, Linner et al. teaches the method wherein the receiving the textual information comprises receiving the textual information from a text messaging application, an instant messaging application, an email application, a document, or a website (“The phrasing analysis module 252 analyzes the context of individual words in a text message to determine the meaning of the words”, See Paragraph 49). 

	As to claim 4, Linner et al. teaches the method wherein the one or more databases include one or more public databases available to users of the application server, and wherein at least one of the one or more public databases is stored locally at the application server (“The selected linked content may be any content that is relevant to the conversation and the linked word. Linked content may include, for example, search engine results, news articles, listings for local restaurants, shopping malls, or movie theaters, reviews of movies, weather conditions or forecasts, images, or maps. The linked content module 270 may also include paid advertisements as part of the selected linked content”, See Paragraph 70). 

	As to claim 5, Linner et al. teaches the method wherein the one or more databases include one or more private databases available to only a selected group of users of the application server, wherein the selected group of users is associated with a predetermined business or corporation, and wherein the one or more private databases is stored locally at the application server (“The secondary conditions 304 are additional conditions that are to be satisfied before the function 306 is added to the text message. Secondary conditions 304 may be used to add precise targeting criteria to increase the probability that the function 306 will be displayed to a suitable group of users”, See Paragraph 80). 

	As to claim 6, Linner et al. teaches the method wherein the one or more databases stored locally at the application server enable a rapid determination of the one or more search results (“Configuring the linked content module 270 to select the linked content immediately after the link generation module 268 chooses the links beneficially increases the speed with which the linked content can be displayed after a user selects the corresponding link”, See Paragraph 68). 

	As to claim 7, Linner et al. teaches the method wherein the client device removes words contained on a common word list from the textual content before sending the contextual content to the application server, wherein the common word list includes words such as "a", "the", and "to" (“the client device receives 710 a message and the client-side analysis and targeting module 608 analyses 712 the message to turn some of the words and phrases in the message into links. As described with reference to FIG. 6B, the client-side analysis and targeting module 608 may be configured to analyze 712 the message by executing the targeting rules before attempting to automatically generate any links”, See Paragraph 122).

	As to claim 8, Linner et al. teaches the method of claim 1, wherein the application server intermittently or periodically receives updates to the user information as the textual content is being generated at the client device (“item of linked content, or the total number of times a link or an item of linked content is selected. The data analysis module 206 may also generate aggregate data based on changes in user activity over certain time frames (e.g., how selection frequency for a link varies over a 24-hour period)”, See Paragraph 44). 

	As to claim 9, Linner et al. teaches the method of claim 1, wherein the application server determines from the client identification information that the client device is registered with the application server, and determines form the client service information that the client device is authenticated to access the application server (“the information is generated by analyzing a user profile associated with at least one of the plurality of users in the conversation”, See Paragraph 8). 

	As to claim 10, Linner et al. teaches the method of claim 1, wherein the location information includes one or more of a global positioning system (GPS) location, a location based on triangulation information from a plurality of cellular telephone base stations, or location information from Internet service providers (ISP) (“The location module 114 uses various methods to determine the geographical location of the client device 102. In one embodiment, the location module 114 communicates with a global navigation satellite system (GNSS) such as the Global Positioning System (GPS) to determine a precise latitude and longitude for the client device 102. The location module 114 may also analyze the Internet Protocol address (IP address) of the client device 102 or use information associated with a connected cellular tower or wireless access point to determine location information”, See Paragraph  30). 

	As to claim 11, Linner et al. teaches the method of claim 1, wherein the application server includes one or more of a computer system, a network server, or a virtual machine, and the client device includes one or more of a smartphone, a cell phone, a laptop computer, a tablet computer, a desktop computer, or other computing device (“The client device 102 may be any electronic device containing the components described above. For example, the device 102 may be a smartphone, a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, a game console, and a telematics unit in a vehicle. Although only one client device 102 is shown for the sake of brevity, the system 100 may include multiple client devices 102 simultaneously exchanging data with the processing server 120, one or more third-party servers 130, or with each other”, See Paragraph 26). 

	As to claim 12, Linner et al. teaches a non-transitory computer readable medium encoded with executable instructions that when executed on at least one processor, cause operations comprising: 
receiving, at an application server from a client device, user information including textual content, location information related to the client device, client identification information, and client service information (“A text message is analyzed to generate a linked message including selected words or phrases in the text message linked with content relevant to the context of the text message based on various information associated with the conversation”, See Paragraph 222 and “The location module 114 uses various methods to determine the geographical location of the client device 102,” See Paragraph 30); 
applying, at the application server, the received user information to one or more databases to determine one or more search results, wherein the one or more databases include contextually relevant information to the user information, and wherein the one or more databases are stored within the application server (“The selected linked content may be any content that is relevant to the conversation and the linked word. Linked content may include, for example, search engine results, news articles, listings for local restaurants, shopping malls, or movie theaters, reviews of movies, weather conditions or forecasts, images, or maps, See Paragraph 70”);
transmitting, to the client device, the search results,
wherein each search result includes at least one link pointing to information relevant to the received user information,

wherein the client device displays an indication for each word or phrase from the textual content with associated search results from the search results, and 
wherein the client device displays a supplemental user interface for each of the associated search results including one or more selectable indications corresponding to the associated search result results, and 
wherein for each of the one or more selected indications from one or more selectable indications, the associated search results are combined with the textual content and sent to a reader (“The selected linked content may be any content that is relevant to the conversation and the linked word. Linked content may include, for example, search engine results, news articles, listings for local restaurants, shopping malls, or movie theaters, reviews of movies, weather conditions or forecasts, images, or maps, See Paragraph 70” and “screenshot 420 of the list of cafes that is displayed to the user after the user selects the "cafe" link 410 in the previous screenshot 400. In addition to the results 424 through 432 that were retrieved by the linked content module 270 based on the results of the analysis modules 252 through 266, there may also be additional results from advertisers. In the example shown, STARBUCKS pays to have their closest location placed at the top of the list 422, and a star 422A indicates that the first result was added as a paid advertisement,” See Paragraph 96).

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 5, because claim 14 is substantially equivalent to claim 5.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 6, because claim 15 is substantially equivalent to claim 6.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

	As to claim 17, Linner et al.  teaches an apparatus for electronic messaging comprising: 
at least one processor (“processor 104”, See Paragraph 27); and 
at least one memory (memory device, See Paragraph 67) including computer program code, the at least one processor, the at least one memory, and the computer program code configured to cause the apparatus to at least: 
receive, at an application server from a client device, user information including textual content, location information related to the client device, client identification information, and client service information (“A text message is analyzed to generate a linked message including selected words or phrases in the text message linked with content relevant to the context of the text message based on various information associated with the conversation”, See Paragraph 222 and “The location module 114 uses various methods to determine the geographical location of the client device 102,” See Paragraph 30); 
apply, at the application server, the received user information to one or more databases to determine one or more search results, wherein the one or more databases include contextually relevant information to the user information, and wherein the one or more databases are stored within the application server (“The selected linked content may be any content that is relevant to the conversation and the linked word. Linked content may include, for example, search engine results, news articles, listings for local restaurants, shopping malls, or movie theaters, reviews of movies, weather conditions or forecasts, images, or maps, See Paragraph 70”);
transmit, to the client device, the search results,
wherein each search result includes at least one link pointing to information relevant to the received user information,

wherein the client device displays an indication for each word or phrase from the textual content with associated search results from the search results, and 
wherein the client device displays a supplemental user interface for each of the associated search results including one or more selectable indications corresponding to the associated search result results, and 
wherein for each of the one or more selected indications from one or more selectable indications, the associated search results are combined with the textual content and sent to a reader (“The selected linked content may be any content that is relevant to the conversation and the linked word. Linked content may include, for example, search engine results, news articles, listings for local restaurants, shopping malls, or movie theaters, reviews of movies, weather conditions or forecasts, images, or maps, See Paragraph 70” and “screenshot 420 of the list of cafes that is displayed to the user after the user selects the "cafe" link 410 in the previous screenshot 400. In addition to the results 424 through 432 that were retrieved by the linked content module 270 based on the results of the analysis modules 252 through 266, there may also be additional results from advertisers. In the example shown, STARBUCKS pays to have their closest location placed at the top of the list 422, and a star 422A indicates that the first result was added as a paid advertisement,” See Paragraph 96).

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 3, because claim 18 is substantially equivalent to claim 3.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 6, because claim 19 is substantially equivalent to claim 6.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 8, because claim 20 is substantially equivalent to claim 8.

As to claim 21, Linner et al. teaches the method of claim 1, further comprising:

receiving a selection of one of the one or more selectable indications from a user, wherein the selection corresponds to one of the associated search results (“a screenshot 420 of the list of cafes that is displayed to the user after the user selects the "cafe" link 410 in the previous screenshot 400. In addition to the results 424 through 432 that were retrieved by the linked content module 270 based on the results of the analysis modules 252 through 266, there may also be additional results from advertisers. In the example shown, STARBUCKS pays to have their closest location placed at the top of the list 422, and a star 422A indicates that the first result was added as a paid advertisement,” See Paragraph 96).

As to claim 22, Linner et al. teaches the method of claim 1, wherein at least one of the one or more selectable indications is not selected corresponding to one of the associated search results not being sent to the reader (“a screenshot 420 of the list of cafes that is displayed to the user after the user selects the "cafe" link 410 in the previous screenshot 400. In addition to the results 424 through 432 that were retrieved by the linked content module 270 based on the results of the analysis modules 252 through 266, there may also be additional results from advertisers. In the example shown, STARBUCKS pays to have their closest location placed at the top of the list 422, and a star 422A indicates that the first result was added as a paid advertisement,” See Paragraph 96).

As to claim 23, Linner et al. teaches the method of claim 1, wherein the at least one link included in each search result is appended at an end of a text message or an email, and wherein the one or more links are hyperlinks (“selection method 310 determines how the user selects the link. For example, the selection method 310 may specify that the user can select the link by clicking, tapping on, or rolling over the link, or by performing a predefined mouse or touchscreen gesture,” See Paragraph 86).

As to claim 24, Linner et al. teaches the method of claim 1, wherein the reader comprises a user application at a recipient wireless device (“The client device 102 may be any electronic device containing the components described above. For example, the device 102 may be a smartphone, a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, a game console, and a telematics unit in a vehicle. Although only one client device 102 is shown for the sake of brevity, the system 100 may include multiple client devices 102 simultaneously exchanging data with the processing server 120, one or more third-party servers 130, or with each other”, See Paragraph 26).

As to claim 25, Linner et al. teaches the method of claim 1, wherein selecting one or more of the one or more selectable indications opts in to providing the corresponding one or more associated search results to the reader (“To preserve the user's privacy, the user can opt out of allowing the user profile manager 202 collect some or all of the information mentioned above. In one embodiment, the user profile manager 202 may be configured to obtain a user's permission (e.g., a username and password) before gaining access to the user's accounts on third-party social networking services. In another embodiment, the user profile manager 202 may provide an interface that allows the user to select which types of information may be collected. For example, the user may indicate that the user profile manager 202 may collect the user's demographic information but not the user's dining preferences,” See Paragraph 43).

As to claim 26, Linner et al. teaches the method of claim 1, wherein at least one of the one or more databases is stored remote from the application server (“a remote server for analysis,” See Paragraph 125).

As to claim 27, Linner et al. teaches the method of claim 1, wherein the application server is distributed across a plurality of physical or virtual servers at different locations (“Although only a single third-party server 130 is shown, there may be multiple third-party servers 130 simultaneously providing different types of data to the processing server 120 and multiple client devices 102,” See Paragraph 38).

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In response to applicants’ comments,” Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claim(s) 1, 12, 17 ”, indicate that the new reference has been added in a 103 rejection to address the new limitation, “applying, at the application server, the received user information to one or more databases to determine one or more search results, wherein the one or more databases include contextually relevant information to the user information, and wherein the one or more databases are stored within the application server,”  Examiner has added Linner et al. to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No.  20180005263 is directed to text message advertising system: [0100] Upon receiving the opt-in text from a consumer, the app server 808 creates a consumer profile, in real time, which is used to determine a personalized video advertisement to be sent in response to the consumer's text message. The term "real time" is intended to mean without significant delay. In most cases, the system should send a responsive text within a few seconds. Accordingly, creation of a consumer profile is initiated substantially immediately upon receiving the opt-in text from the consumer without meaningful delay. This allows a text message with a link to a personalized video advertisement to be sent within a few seconds of receiving the opt-in text message from the consumer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154